 Case 2:17-cv-08591-VAP-AGR Document 43 Filed 06/08/20 Page 1 of 1 Page ID #:1711



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   SAVIAN LEDESMA,                         )     No. CV 17-8591-VAP (AGR)
                                             )
12                        Petitioner,        )
                                             )     ORDER ACCEPTING FINDINGS AND
13       v.                                  )     RECOMMENDATION OF UNITED
                                             )     STATES MAGISTRATE JUDGE
14   NEIL MCDOWELL, Warden,                  )
                                             )
15                        Respondent.        )
                                             )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18   including the magistrate judge’s Report and Recommendation. No objections to the
19   Report have been filed. The Court accepts the findings and recommendation of the
20   Magistrate Judge.
21            IT IS ORDERED that judgment be entered dismissing the Petition for Writ of
22   Habeas Corpus with prejudice.
23
24   DATED: June 8, 2020
                                                   VIRGINIA A. PHILLIPS
25                                                United States District Judge
26
27
28
